Citation Nr: 0805373	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  00-12 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for duodenal ulcer disease with hiatal hernia.  

2.  Entitlement to service connection for major depressive 
disorder with anxiety and panic attacks, claimed as secondary 
to the service-connected duodenal ulcer disease. 

3.  Entitlement to service connection for degenerative joint 
disease. 

4.  Entitlement to service connection for bronchitis. 

5.  Entitlement to service connection for Dupuytren's 
contracture of the hands and wrists (claimed as a bilateral 
hand and right wrist condition).

6.  Entitlement to service connection for a dental condition. 

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinea 
pedis involving both feet. 

8.  Entitlement to a temporary total disability rating due to 
convalescence following an ano cutaneous in January 1998. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to August 
1993.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 1999 rating decision of the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the claim for a disability rating higher 
than 20 percent for the veteran's service-connected duodenal 
ulcer disease with hiatal hernia, as well as the claim of 
entitlement to service connection for major depressive 
disorder with anxiety and panic attacks, claimed as secondary 
to his service-connected disability.

The RO also denied the following claims:  service connection 
for degenerative joint disease, bronchitis, Dupuytren's 
contracture of the hands and wrists, and a dental condition; 
determined there was no new and material evidence to reopen a 
claim of entitlement to service connection for tinea pedis; 
and denied a temporary total disability rating due to 
convalescence following an ano cutaneous in January 1998.  


These latter issues are addressed in the REMAND portion of 
the decision.  These claims are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development.

One other preliminary point worth mentioning, the veteran 
initially requested a hearing at the RO before a local 
hearing officer, but has since withdrawn that hearing 
request.


FINDINGS OF FACT

1.  The veteran's disability due to duodenal ulcer disease 
with hiatal hernia is manifested by heartburn as well as 
occasional nausea and vomiting, but has not resulted in 
anemia, weight loss, recurrent incapacitating episodes, or 
substernal or arm or shoulder pain.

2.  The veteran's major depressive disorder with anxiety and 
panic attacks is proximately due to his service-connected 
duodenal ulcer disease with hiatal hernia. 


CONCLUSIONS OF LAW

1.  The criteria are not met for a disability rating higher 
than 20 percent for duodenal ulcer disease with hiatal 
hernia.  38 U.S.C.A. § 1155 (West Supp. 2002); 38 C.F.R. §§ 
4.1-4.14, 4.114, Diagnostic Codes 7305, 7346 (2007).

2.  The veteran's major depressive disorder with anxiety and 
panic attacks is secondary to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. §§ 
3.303 3.310 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for his service-
connected duodenal ulcer disease with hiatal hernia.  He is 
also seeking service connection for a psychiatric disorder, 
which he claims is secondary to his service-connected 
duodenal ulcer disease with hiatal hernia.  In the interest 
of clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate review.  
The Board will then address the issues on their merits, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The 
Board notes that, since it is granting the veteran's claim 
for service connection for a psychiatric disorder, there is 
no need to discuss whether VA has satisfied its duties 
pursuant to the VCAA with respect to this issue.  In other 
words, the Board finds that no further notification or 
assistance would be helpful, and deciding the appeal at this 
time is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Turning to the veteran's increased-rating claim, the Board 
finds that VA has complied with the duty-to-notify provisions 
of the VCAA.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  In 
particular, letters from the RO dated in November 2003, July 
2004, and March 2006:  (1) informed the veteran of the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informed him about the 
information and evidence that VA would obtain and assist him 
in obtaining; (3) informed him about the information and 
evidence he was expected to provide; and (4) requested that 
he provide any evidence in his possession pertaining to his 
claim, or something to the effect that he should 
"give us everything you've got pertaining to your claim."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

Also, VA has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

For an increased-rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate the claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case at hand, the Board finds that the RO's notice 
letters, along with the SOC issued in May 2000 and the SSOC 
issued in April 2007, complies with the Court's holding in 
Vazquez-Flores.  For example, the November 2003 letter 
states, "To establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  
The veteran was also notified to submit any medical or lay 
evidence in support of his claims. 

In addition, the SOC and SSOC contain the applicable rating 
criteria for the veteran's duodenal ulcer disease with hiatal 
hernia.  Moreover, if there even arguably was any deficiency 
in the notice to her or the timing of these notices it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
so concluded the error was harmless.)



If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence she is required to submit; and (2) based on his 
contentions as well as the communications provided to her by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  The veteran was also afforded three VA 
examinations to determine the nature and severity of his 
duodenal ulcer disease with hiatal hernia. See, e.g., Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board 
finds that no further notification or assistance is necessary 
to meet the requirements of the VCAA or Court.

I.  Increased Rating for Duodenal 
Ulcer Disease with Hiatal Hernia

The record shows that the veteran was treated for duodenal 
ulcer disease in March 1979, while on active duty.  
Unfortunately, this condition persisted after service, as 
reflect in an October 1993 VA examination report.  As a 
result, a July 1994 rating decision granted service 
connection and assigned a 20 percent rating for duodenal 
ulcer disease.  In February 1998, the veteran filed a claim 
for increased compensation benefits.  This appeal ensued 
after the RO denied the veteran's claim in a March 1999 
rating decision. 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's duodenal ulcer disease with hiatal hernia is 
currently rated as 20 percent disabling under Diagnostic Code 
(DC) 7305.  This code provision provides a 20 percent rating 
for a moderate ulcer, with recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration, or with continuous moderate manifestations.  
38 C.F.R. § 4.114, DC 7305.

The next higher rating of 40 percent is assigned when the 
disorder is moderately severe; that is, less than severe 
(described below) but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  Lastly, a 60 percent rating is provided for a 
severe ulcer manifested by pain that is only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  Id.

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a disability rating higher 
than 20 percent for the veteran's duodenal ulcer disease with 
hiatal hernia.  In this regard, three VA examination reports 
make no reference to anemia, weight loss, or incapacitating 
episodes, as required for a 40 percent rating under DC 7305.  

With respect to anemia, VA examination reports dated in March 
1998, November 2003, and September 2006 specifically note 
that there is no evidence of any anemia.  With respect to 
weight loss, the veteran reported occasional minor weight 
loss at his November 2003 VA examination, although his weight 
was not recorded at that time.  Nevertheless, the veteran 
weighed 152 pounds at his October 1993 VA examination, 168 
pounds at his March 1998 VA examination, and 172 pounds at 
his September 2006 VA examination.  In light of these 
findings, since it appears that the veteran has been slowly 
gaining weight over the years, there is simply no evidence of 
weight loss.  And finally, the record makes no reference to 
incapacitating episodes due to his duodenal ulcer disease 
with hiatal hernia.  Indeed, the veteran specifically denied 
experiencing any such episodes at his most recent VA 
examination in September 2006.  In short, the objective 
clinical findings contained in these examination reports 
provide highly probative evidence against the claim.  

The March 1998 VA examination report notes that a barium 
swallow revealed a small sliding hiatal hernia with no 
reflux.  Consequently, the March 1999 rating decision on 
appeal granted service connection for this disability and 
thus recharacterized the disability as duodenal ulcer disease 
with hiatal hernia.  The Board will therefore consider the 
provisions under DC 7346, for hiatal hernia. 

Under this code provision, a 10 percent rating is assignable 
for a hiatal hernia "with two or more of the symptoms for the 
30 percent evaluation of less severity."  A 30 percent rating 
is assignable for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
assignable for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, DC 7346.

The VA examination reports discussed above note that the 
veteran experiences dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, each of which is 
listed in the criteria for a 30 percent rating.  However, 
there is simply no evidence of any substernal or arm or 
shoulder pain, and no evidence that this condition has caused 
considerable impairment of health, both of which are required 
for a 30 percent disability rating.  See Melson v. Derwinski, 
1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed 
in the provision must be met).

The record shows that the veteran has received VA treatment 
for pain in his right elbow and shoulder.  However, this pain 
has been attributed to diagnoses of possible osteoarthritis 
and/or fibromyalgia.  Therefore, the Board will not attribute 
the veteran's right shoulder pain to his hiatal hernia.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 
38 C.F.R. § 3.102, which requires that reasonable doubt on 
any issue be resolved in the veteran's favor, clearly 
dictates that such signs and symptoms be attributed to the 
service-connected condition).

There is also no evidence that the veteran's hiatal hernia 
has resulted in considerable impairment of health.  Although 
the veteran reported frequent morning vomiting at his 
November 2003 VA examination, nowhere in this report does the 
examiner indicate that the veteran's condition  is manifested 
by considerable impairment of health.  Also significant is 
the fact that the veteran specifically denied nausea and 
vomiting at his more recent VA examination in September 2006.  
In any event, as already pointed out, there is no objective 
evidence of any weight loss or incapacitating episodes, nor 
any other findings which is consistent with considerable 
impairment of health, such as hospitalizations or visits to 
the emergency room.  Simply stated, there is no basis to 
assign a disability rating higher than 20 percent for the 
veteran's hiatal hernia under DC 7346.   

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a disability rating higher than 20 percent 
for duodenal ulcer disease with hiatal hernia.  Accordingly, 
the benefit-of-the-doubt doctrine need not be considered, 38 
U.S.C.A. § 5107(b), and the appeal is denied.

III.  Service Connection for Major 
Depressive Disorder with Anxiety and 
Panic Attacks

The veteran has been diagnosed with major depressive disorder 
with anxiety and panic attacks.  He claims that he developed 
this psychiatric disorder as a result of his service-
connected duodenal ulcer disease with hiatal hernia.  For the 
reasons set forth below, the Board agrees and finds that 
service connection for major depressive disorder with anxiety 
and panic attacks is warranted on the basis that it is 
proximately due to this service-connected disability. 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, though, VA regulation provides that a disability 
which is proximately due to or results from another disease 
or injury for which service connection has been granted shall 
be considered a part of the original condition.  
38 C.F.R. § 3.310.  As well, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In cases, as here, involving claims for secondary service 
connection, medical evidence is required to establish the 
link between the claimed disability and the service-connected 
disability.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Service connection for the psychiatric disorder at issue is 
not warranted on a direct incurrence basis, as this condition 
was first diagnosed in 1997, approximately four years after 
the veteran's military service ended, and the condition has 
not otherwise been linked by competent medical evidence to 
his military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).

There is also no medical evidence of a nexus between the 
veteran's psychiatric disorder and service (setting aside for 
the moment the question of whether it is somehow attributable 
to his already service-connected duodenal ulcer disease).  
The Board has reviewed numerous VA outpatient treatment 
records dated from 2000 to 2006, several of which note his 
history of anxiety and depression dating back to service.  
However, the Board affords little weight to these records, as 
they were obviously based on a reported history by the 
veteran, unenhanced by any additional comment by a medical 
professional.  In Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995), the Court held that the Board is not required to 
accept a medical opinion that is based on a reported history 
and unsupported by clinical findings.  See also, Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence); Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board 
is entitled to discount the credibility of evidence in light 
of its own inherent characteristics and its relationship to 
other items of evidence.)  In short, there is no basis to 
grant the veteran's claim on a direct basis.  

Nevertheless, the Board finds that the evidence supports a 
finding that the veteran's psychiatric disorder is 
proximately due to his service-connected duodenal ulcer 
disease with hiatal hernia.  In this regard, the Board has 
considered a February 2005 psychiatric examination report 
from N.H., M.D., a private psychiatrist.  In his report, Dr. 
N.H. indicated that he had reviewed some of the records in 
the claims file, including the veteran's service medical 
records, as well as VA and private treatment records dated 
after service.  Based on this review, Dr. N.H, explained 
that, "[a] person suffering with a chronic medical illness 
must adapt to repeated losses and to restriction of function 
and life style.  Because of these, in my opinion, I think 
that [it] is as likely as not that the service-connected 
Peptic Ulcer Disease is causing the Major Depression of [the 
veteran]."  Hence, this opinion clearly supports the 
veteran's claim that his psychiatric disorder is proximately 
due to his service-connected duodenal ulcer disease.  

The Board also notes that various VA outpatient treatment 
records confirm Dr. N.H.'s opinion that the veteran's major 
depression is proximately due to his service-connected ulcer 
disease.  For example, a March 2003 entry notes that the 
veteran's multiple gastrointestinal problems are causing 
depression and panic attacks.  In addition, a December 2003 
entry also lists a diagnosis of generalized anxiety disorder 
and mood disorder secondary to medical problems.  Although a 
September 2002 entry notes that the veteran's anxiety and 
depression is partially due to back pain and partially due to 
his experiences in service, it does not rule out the fact 
that these psychiatric symptoms are also related to his 
service-connected ulcer disease. 

The only medical opinion against the veteran's claim is 
contained in a March 2006 VA examination report.  According 
to this report, following a review of the claims file and a 
mental status examination, the examiner diagnosed the 
veteran's with major depressive disorder, recurrent.  The 
examiner then opined, "Depressive Disorder is not caused by 
or a result of the service connected Duodenal Ulcer 
Disease."  The examiner's rationale was that the psychiatric 
disorder was diagnosed almost 20 years after the ulcer 
disease was diagnosed; that the veteran tried to relate his 
psychiatric disorder to service by pursuing a claim for 
service connection for post-traumatic stress disorder (which 
the Board notes was ultimately denied and not appealed); and 
that his psychiatric disorder has been related to multiple 
conditions, including back pain, poor sleep, and economic 
preoccupations.  

The Board is therefore presented with conflicting medical 
opinions.  A VA examiner determined that the veteran's 
psychiatric disorder is not related to his service-connected 
ulcer disease, while a private psychiatrist concluded that 
there is indeed such a relationship.  Moreover, VA outpatient 
treatment records indicate that the veteran's psychiatric 
disorder, if not caused, was at least aggravated by his 
service-connected ulcer disease.  

After reviewing these opinions, the Board finds that there is 
a balance of positive and negative evidence concerning the 
issue as to whether the veteran's major depressive disorder 
with anxiety and panic attacks is proximately due to his 
service-connected duodenal ulcer disease with hiatal hernia.  
See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-
the- doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue).  Accordingly, the 
Board finds that service connection for major depressive 
disorder with anxiety and panic attacks is warranted on a 
secondary basis.




ORDER

A disability rating higher than 20 percent for duodenal ulcer 
disease with hiatal hernia is denied.

Service connection for major depressive disorder with anxiety 
and panic attacks is granted.


REMAND

The veteran is seeking service connection for degenerative 
joint disease, bronchitis, Dupuytren's contracture of the 
hands and wrists, and a dental condition.  He has also filed 
a petition to reopen his previously denied claim for 
connection for tinea pedis, and has requested a temporary 
total disability rating due to convalescence following 
surgery for an ano cutaneous in January 1998.  Unfortunately, 
the Board finds that a remand is required to afford the 
veteran due process of law.
 
The Board notes that these issues were addressed in SOCs 
dated in May 2000 and September 2000.  The veteran has since 
submitted a significant amount of additional relevant 
evidence, none of which has been considered by the RO.  And 
the veteran did not waive his right to have this additional 
evidence initially considered by the RO.  So to avoid 
potentially prejudicing the veteran, the RO (AMC) must 
consider this additional evidence prior to appellate review 
by the Board.  See 38 C.F.R. §§ 19.31 (2007); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, this case is REMANDED for the following:

Readjudicate the claims in light of the 
additional evidence submitted since the 
SOC's addressing these issues were issued 
in May 2000 and September 2000.  If the 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative a SSOC addressing this 
additional evidence and give them an 
opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


